         Case 1:18-cr-00762-PAC Document 39 Filed 04/02/20 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 2, 2020


By ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Haji Abdul Satar Abdul Manaf, S1 18 Cr. 762 (PAC)

Dear Judge Crotty:

       The parties jointly write to request that the next pretrial conference, currently scheduled
for April 13, 2020, be adjourned to June 17, 2020 at 11:30 a.m., due to the ongoing COVID-19
pandemic. With the consent of defense counsel, the Government also moves for the exclusion of
time under the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), until June
17, 2020.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                             By:    ____________/s/_________________
                                                    Rebekah Donaleski
                                                    Kimberly Ravener
                                                    Assistant United States Attorneys
                                                    (212) 637-2423/2358


cc:    Jeffrey Chabrowe, Esq.
